DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2004/0202533 to Haire in view of patent no. 9,676,481 to Buchmueller.
Regarding claims 1, 9 and 10, Haire discloses a loading device of a stretcher (14) in an ambulance (12) comprising: a winch (22) having a spool (not numbered, but shown in fig. 3), tow strap (24) and hook (26); and a motor (paragraph 16; Note: that the winch includes remote controls, which necessities that it is automated and has a motor).

	Buchmueller discloses it is known to have a sensor (290 and col. 7, lines 23-30) configured to detect tension and a control unit (260) in a tether compensated airborne delivery. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Haire with the teachings of Buchmueller by adding the sensor and control unit with a reasonable amount of success for the purpose of providing an efficient means to determine how much load the winch can handle.   
Regarding claim 11, the recited method steps for controlling an auxiliary loading device of stretcher is considered to be obvious to Haire in view of Buchmueller, since Haire in view of Buchmueller discloses all of the structural limitation in the claim as discussed above.  
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Haire with the teachings of Buchmueller to perform the recited method steps for the purpose of providing an efficient means to determine whether a cot is being loaded safely in an ambulance.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9-11 have been considered but are moot because the new ground of rejection.
    
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Wbj.